UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1130


JOYCE SHARON SHORT, Widow of Gary Short,

                    Petitioner,

             v.

WESTMORELAND COAL COMPANY; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION PROGRAMS, UNITED STATES DEPARTMENT OF
LABOR,

                    Respondents.



On Petition for Review of an Order of the Benefits Review Board. (17-0102 BLA)


Submitted: July 30, 2018                                          Decided: August 6, 2018


Before GREGORY, Chief Judge, WYNN, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Joyce Sharon Short, Petitioner Pro Se. Sean Gregory Bajkowski, Sarah Marie Hurley,
Office of the Solicitor, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C., for Respondent Director, Office of Workers’ Compensation Programs.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joyce Sharon Short seeks review of the Benefits Review Board’s decision and

order affirming the administrative law judge’s denial of black lung benefits pursuant to

30 U.S.C. §§ 901-944 (2012).      Our review of the record discloses that the Board’s

decision is based upon substantial evidence and is without reversible error. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petition for review for

the reasons stated by the Board. Short v. Westmoreland Coal Co., No. 17-0102 BLA

(B.R.B. Nov. 27, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                    PETITION DENIED




                                           2